McWhorter, Judge :
This is an appeal by Julia A. Marr defendant from a decree of the circuit court of Marion County at the suit of the town of Mannington to enforce an assessment for the one-third of the cost of paving Clarksburg street in said town of Mannington against the abutting property of the said defendant. This cause is in all respects the same as the cause decided at the present term of this Court of the Town of Mannington v. W. S. Dancer, excepting only in the one fact, that the property of the defendant in this cause abutting on Clarksburg street lies between two cross streets between which the persons owning the greater amount of frontage of the lots abutting on both sides of said Clarksburg street had signed the petition in writing asking the council of said town to pave said Clarksburg street, while such owners had not so petitioned in the case of Mannington v. Dancer, between the cross streets where defendant’s property abutted said Clarksburg street.
A stipulation being filed in this cause that the evidence taken in the eases of the Town of Mannington v. W. S. Dancer and same plaintiff against Elizabeth M. Jenks should be used in evidence in this cause as far as the same is relevant to the issue, in the same manner and with the same effect as if the same had been taken in this case; that in the stipulation in the case of Town of Mannington v. W. S. Dancer relative to the surveyor’s certificate should be read as a stipulation in this case, and further stipulated that the amount assessed against defendant and sought to be recovered in this case has not been paid. Decree rendered in favor of plaintiff for amount of the assessment and decree of sale of property to pay the same, and defendant appealed to this Court.
For the reasons stated in said cause of the Town of Mannington v. W. S. Dancer and because of the fact stated showing in what respect this case differs from said Dancer Case, the decree complained of in this cause is affirmed.

Affirmed.